DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/13/2022. In particular, claims 1 and 14 have been amended to recite that the thermoplastic polyurethane has a molecular weight of 60,000 to 300,000 g/mol as determined by gel permeation chromatography.
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 have been amended to recite “…a thermoplastic polyurethane having a molecular weight of 60,000 to 300,000 g/mol as determined by gel permeation chromatography…” This is new matter because the instant specification only supports such a molecular weight if the molecular weight is a weight-average molar mass. Because the claim is open to any molecular weight (number average molecular weight, weight average molecular weight, Z average molecular weight), and the specification only supports a thermoplastic polyurethane having a molecular weight of 60,000 to 300,000 g/mol as determined by gel permeation chromatography if the molecular weight is the weight-average molecular weight, claims 1 and 14, and all claims dependent thereon, contain new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (DE 10-2011-108744A1) as evidenced by and/or in view of WO 2010/010010A1, and further in view of Däeschlein et al. (US 2016/0297943).  Because both DE 10-2011-108744A1 and WO 2010/010010A1 are not in English, the machine-translated English equivalents are both cited to below. 
Hartman teaches a method for producing a sole part of a shoe, particularly a sports shoe (¶1). The method comprises placing plastic bodies into a mold cavity which and joining (i.e. fusing) the plastic bodies to one another (¶5). The plastic bodies have a spherical shape (¶6) and have a bulk density of from 100 to 300 kg/m3 (¶7). The plastic bodies can be molded using steam (¶13). The entire sole of the shoe, or a part of the sole, is produced using the method disclosed in Hartman (¶14). Hartman specifically discloses that the bodies, including spherical bodies having a small diameter (making the bodies beads) are produced using a thermoplastic elastomer according to WO 2010/010010, which discloses an expandable, blowing agent containing blend of thermoplastic polyurethane and styrene polymer. While Hartman state that the blend can contain at least one other polymer, this is not a requirement (given that the blend “can” contain an additional polymer). See ¶15 of Hartman. Thus, one of ordinary skill in the art would at once envisage use of only thermoplastic polyurethane and styrene polymer. 
Hartman expressly teaches that the blends of WO 2010/010010 are used to produce the soles of the invention. WO 2010/010010 teaches granules made from a blend comprising thermoplastic polyurethane and styrene polymer. The amount of thermoplastic polyurethane is between 5 and 95 parts by weight and the amount of styrene polymer is from 5 to 95 parts by weight, wherein the amount of thermoplastic polyurethane and styrene polymer add up to 100 parts by weight. See ¶3. In an Example of WO 2010/010010 a blend of 10 parts by weight of polystyrene and 90 parts by weight of thermoplastic polyurethane (making the total of these components 100wt% of the polymer blend, with 10wt% being styrene polymer and 90wt% being thermoplastic polyurethane) is used to produce foamable granules, i.e. bead foam. See ¶100 of WO 2010/010010. The granules are filled into a closed mold which is heated with steam to form a molded article. The beads will necessarily be fused. The amounts of thermoplastic polyurethane and styrene meet the requirements of instant claims 1, 2, and 14. It would have been at once envisaged, or alternatively, obvious to one of ordinary skill in the art at the time the instant invention was made to use the blends and/or granules disclosed in WO 2010/010010, including that of Example 1 in ¶100 of WO 2010/010010, in the invention of Hartman given the express disclosed in ¶15 of Hartman, which discloses the use of commercially available blends including those disclosed in WO 2010/010010. 
The molded shoes soles such as midsoles (intermediate soles) have a density of from 130 to 140 kg/m3 (¶31). One of ordinary skill in the art would at once envisage that the shoe sole of Hartman is used in a shoe which comprises the disclosed shoe sole. This meets instant claim 13. One of ordinary skill in the art would at once envisage an open or closed mold. Hartman discloses that the shoes in which the soles are used include sports shoes. 
Hartman teaches that the molded articles have a density of from 50 kg/m3 to 180 kg/m3. See ¶31. Hartman further teaches that the plastic bodies (i.e. beads of the bead foam) have a bulk density of from 100 to 300 kg/m3. This means the ratio of the density of the molded article to the bulk density of the plastic bodies (which are spheres having a diameter and are therefore beads) is from 0.16 to 1.8. This overlaps the range of instant claim 9. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hartman to produce a molded body using bead foam (i.e. foam beads) having a density ratio which meets the instant claim limitations of instant claim 9 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Hartman (DE 10-2011-108744A1) and/or WO 2010/010010A1 do not expressly recite the molecular weight of the thermoplastic polyurethane used to produce the shoe soles described above. 
However, Däeschlein et al. teach thermoplastic elastomer beads and a shaped article formed therefrom (abstract). Däeschlein et al. expressly states that the expanded beads are employed to produce shoe soles (¶2). In Example 1, the thermoplastic elastomer used to produce the beads is Elastollan 1180A for BASF, which is a thermoplastic polyurethane elastomer. See ¶102. This is the thermoplastic polyurethane used in the Inventive Examples of the instant invention and therefore, this TPU appears to have the required molecular weight recited in amended instant claims 1 and 14. 
Hartman (DE 10-2011-108744A1) (evidenced by WO /2010/010010A1) and Däeschlein et al. relate to the field of expanded (i.e. foamed) bead articles produced from compositions containing thermoplastic polyurethane, wherein the articles are shoe soles. It would have been obvious at the time the instant invention was made to use Elastollan 1180A for BASF as disclosed in Däeschlein et al. as the thermoplastic polyurethane in Hartman (DE 10-2011-108744A1) in order to provide a polyurethane elastomer with a high elongation at break and sufficient hardness to produce shoe soles while still maintain a low density. See ¶104 of Däeschlein et al. Hartman specifically teaches a desire to use a thermoplastic polyurethane elastomer starting material having a preferable hardness of between 80 and 85 and having a density between 100 and 300 kg/m3 (see ¶7 of Hartman), and the Elastollan 1180A of Däeschlein et al., which appears to have to the instantly claimed molecular weight according to the Examples of the instant specification, provides both of these properties. 
When the plastic bodies of Hartman are made using the blends and/or granules of WO 2010/010010 in view Däeschlein et al., the plastic bodies are made from an identical blend as recited in the instant claims. The formed products have the same density as required in the instant claims and are formed using the same method recited in instant claim 10. These formed products, including midsoles (intermediate soles), are the same as the molded articles of the instant claims and will therefore necessarily have the same properties as the molded body of the instant claims including the tensile strength of instant claim 4; the elongation at break of instant claim 5; the compressive strength of claim 6; and the rebound resilience of instant claim 8, because an identical blend is used to produce an identical product using an identical process as recited in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims over Hartman (DE 10-2011-108744A1) in view of/as evidenced by WO 2010/010010A1 have been considered but are moot because of the new ground of rejection above further in view of Däeschlein et al. (US 2016/0297943), the rejection of which was necessitated by Applicant’s amendments filed on 9/13/202. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766